COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 CHRISTOPHER MIRANDA,                        §              No. 08-15-00349-CR

                      Appellant,             §                Appeal from the

 v.                                          §              120th District Court

 THE STATE OF TEXAS,                         §            of El Paso County, Texas

                      State.                 §              (TC# 20130D04013)

                                           §
                                         ORDER

        The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until September 11, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 11,

2016.

        IT IS SO ORDERED this 21st day of July, 2016.

                                                  PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.